 UNITED ASSOCIATION OF JOURNEYMEN,PLUMBERS,LOCAL 525United Association of Journeymen and Apprentices ofthePlumbing and Pipe Fitting Industry of theUnited States and Canada,Local Union No. 525,AFL-CIO (Reynolds Electrical and EngineeringCo., Inc.)and Raymond R. Petrin.Case 31-CB-1678June 16, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn March 31, 1975, Administrative Law JudgeMaurice M. Miller issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief.Pursuant to, the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that RespondentUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada, Local Union No. 525,AFL-CIO, Las Vegas, Nevada, its officers, agents,and representatives, shall take the action set forth intheAdministrative Law Judge's recommended Or-der, as modified herein:1.Insert the following as paragraph 2(c) andreletter the remaining paragraphs accordingly:"(c)Make Raymond R. Petrin whole for any lossof pay he may have sufferedas a resultof the unfairlabor practices found herein in accordance with theformula set forth in F.W.Woolworth Company,90NLRB 289 (1950), with interest at the rate of 6percent per annum as set forth inIsisPlumbing &Heating Co.,138 NLRB 716 (1962)."2.Substitute the attached notice for that of theAdministrative Law Judge.1We find merit to the General Counsel's exception to the AdministrativeLaw Judge's failure to order that Respondent make Petnn whole for wageshe lost as a result of its unfair labor practices.We shall modify the Orderand noticeaccordingly.218 NLRB No. 77APPENDIX451NOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, during which all parties were givenan opportunity to present evidence and argument, ithas been determined that we violated the law bycommitting an unfair labor practice. In order toremedy such conduct, we are being required to postthis notice.We intend to comply with this require-ment, and to abide by the following commitment:WE WILL NOT threaten our members or travelcardholders employed within our trade orgeographical jurisdiction with loss of employ-ment, because of claims that they have failed todemonstrate compliance with union regulationsor union constitutional provisions which could,conceivably, affect their membership status ortravel card eligibility.WE WILL NOT require or coerce members ortravel card holders to request leaves of absencefrom their positions, purportedly to resolvequestions raisedwith respect to their unionmembership or travel card status.WE WILL NOT restrain or coerce members ortravel card holders employed within our tradeand geographical jurisdiction, in any like orrelatedmanner, with respect to their exercise ofrightswhich Section 7 of the National LaborRelations Act guarantees.WE WILL send a written notice to Raymond R.Petrin, stating that we have no objection to hisemployment with Reynolds Electrical and Engi-neering Co., Inc., at its Mercury, Nevada, test sitejob locations, and that we will not question hisreemployment or reinstatement.WE WILL permit Raymond R. Petrin to sign ourcurrentout-of-work register, and grant himpreferential dispatch rights to available positionswith Reynolds Electrical and Engineering Co.,Inc.,at itsMercury,Nevada, test site joblocations, for which he may be qualified, and wewillmake him whole for any loss of pay he mayhave sufferedas a resultof the unfair laborpractice we have been found to have committed.UNITED ASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHE UNITED STATES ANDCANADA, LOCAL UNIONNo. 525, AFL-CIO 452DECISIONSOF NATIONAL LABORRELATIONS BOARDDECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge: Upona charge, filed October 4, 1974, and duly served, theGeneral Counsel of the National Labor Relations Boardcaused a complaint and notice of hearing, dated November26, 1974, to be issued and served on United Association ofJourneymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, LocalUnion No. 525, AFL-CIO, designated Respondent Unionwithin thisDecision.Therein,Respondent Union wascharged with committing an unfair labor practice affectingcommerce within the meaning of Section 8(b)(1)(A) of theNational Labor Relations Act, as amended (61 Stat. 136,73 Stat. 519).Within Respondent Union's duly filedanswer, certain factualmatters set forth in GeneralCounsel's complaint were conceded. Respondent Union,however, denied the commission of any unfair laborpractice.Pursuant to notice, a hearing with respect to the issueswas held before me in Las Vegas, Nevada, on February 3,1975. The General Counsel and Respondent Union wererepresented by counsel; complainant, likewise, noted hisappearance. Each party, was afforded a full opportunity tobe heard, to examine and cross-examine witnesses, and tointroduce evidence with respect to pertinent matters. Sincethe hearing's close, Respondent Union's counsel has filed abrief;General Counsel's representative, has, however,notifiedme that no brief would be filed in GeneralCounsel's behalf.Upon the entire testimonial record, documentary evi-dence received, and my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONReynolds Electrical & Engineering Co., Inc., with whomcomplainant worked throughout the period with which thiscase is concerned, should be considered - so GeneralCounsel contends - engaged in commerce and businessactivitieswhich affect commerce. In that connection,General Counsel's complaint sets forth certain relevantfactual declarations.These Respondent Union denies,however, for lack of knowledge. Within a letter, directed toboth General Counsel's representative and RespondentUnion's counsel, which I received for the present recordwithout protest, Reynolds' senior legal counsel describeshis firm as a construction contractor, performing work attheNevada Test Site, Mercury, Nevada, with a grossannual volume of business in excess of $1 million, and withannual purchases of goods and materials valued in excessof $50,000 directly from outside the State of Nevada, forusewithin that State.RespondentUnion's counsel,'following the letter's receipt, noted for the record thatRespondent Union .has no basis upon which to dispute,presently, these factual declarations.With matters in thisposture, I find that Reynolds was, and remains, anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and business activities which affectcommerce within the meaning of Section 2(6) and (7) of theStatute. Further, with due regard for presently applicablejurisdictional standards, I find assertion of the Board'sjurisdiction herein warranted and necessary to effectuatestatutory objectives.II.THE RESPONDENT UNIONUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, Local Union No. 525, AFL-CIO, nowis,and at ' all times material herein has been, a labororganization within the meaning of Section 2(5) of the Act,as amended, which admits certain Reynolds' workers tomembership. Throughout the period with which this case isconcerned,William J.Weber and Jack Mogannam havefunctioned as Respondent Union's business representativeand the organization's job steward at Reynolds' Mercury,Nevada, test site, respectively; they have been, and remain,Respondent Union's agents, functioning on its behalf, I sofind, within the meaning of Section 2(13) of the Statute.III. THEUNFAIR LABOR PRACTICEA.IssueThis case presents a single, clear-cut question: Whether,during the last few days of July and the first half of August1974, Respondent Union's business representative and jobsteward restrained and coerced complainant herein bytelling him that, should he fail to "straighten out" his unionmembership and his status as a travel card holder, hewould lose his job; by telling him, subsequently, that, sincehe did not have the proper type of union membership ordues book, he would have to leave his position; by tellinghim, further, that, should he continue to work, RespondentUnion's members would "walk off' their jobs in protest;and by telling a Reynolds supervisor that, since he lacked aproper union membership or dues book, he would have torelinquish his position. Respondent Union's representa-tives substantially concede their concern over certainpossible irregularities,which, with due regard for theirorganization's constitution and bylaws, could have con-ceivably generated questions with respect to Petrin's unionmembership and travel card status. BothBusiness Repre-sentativeWeber and Job Steward Mogannam deny,however, that any threats or furtherremarks,reasonablycalculated to restrain or coerce complainant herein, weremade when these questions were discussed. UNITED ASSOCIATION OF JOURNEYMEN,PLUMBERS,LOCAL 525453B.Facts1.General Counsel's Casea.Background(1)Complamant's union historyComplainant became a United Association member, sohe testified, sometime during 1947; he was then designateda building and construction trades plumber-pipe fitterjourneyman, holding membership with a Burbank, Califor-nia, building and construction trades local. His member-ship, specifically with the Burbank local, continued forsome 8 to 10years. (Petrin, while a witness, testified thathis relationship with the Burbank local had continued forsome 14 or 15 years; he could not recall his Burbank local'snumber. I do not, however, consider his memory lapseswith respect to these matters significant.) Sometimebetween 1955 and 1957, complainant transferred hismembership to some East Coast local, with a State ofMaine headquarters; this local, so Petrin recalled, waslikewise considered a building and construction tradesbranch.His second local affiliation was retained untilsometimeduring 1961; within that year, so Complainant'stestimony shows, he transferred his membership, joining athird local with Portsmouth, New Hampshire, headquar-ters.(Petrin could not, while a witness, recall this thirdlocal's number. That number has since been changed. Therecord, however, warrants a determination, which I make,that its jurisdiction covered plumbers and pipefittertradesmenworkingwithin theUnited StatesNavy'sPortsmouth, New Hampshire, facility.) Sometime during1965, so complainant testified, he ceased work within theplumbing and pipefitting trade; the record is silent,however, with respect to whether he then procured aregularunion withdrawal card, or whether, having done so,his card was periodically renewed. Between 1965 and 1973,Petrin performed no plumbing or pipefitting work. Duringthis period, further, he maintained no national or localunion membership.Sometime during1973's lattermonths, complainantherein, then a Las Vegas, Nevada, resident, soughtreinstatement,by letter, with his former Portsmouth, NewHampshire, local. That local, however, was presumably nolonger extant;his letters,which had specified the local'sformer number, were returned. Petrin thereupon wrote theUnitedAssociation'sWashington,D.C.,headquarters.Within their reply he was notified that he was being"assigned" to Local 788, his former Portsmouth, NewHampshire, local's successor.He was told to send thatdesignated local $112, following which he would bereinstated.Petrin,so histestimony shows, complied. (Uponthis record, no determination can be considered warrantedwith respect to whether complainant was thereuponreinstatedor reinitiated. The United Association's consti-tuition,section 182(a), provides that a withdrawal cardholder,whose card has been periodically renewed, may"reinstatehis membership" by paying a nominal reinstate-ment fee.However, a former member, whose withdrawalcard has lapsed, and who thereafterseeksreinstatement,must pay his local's normal"initiation fee" required fromnew members and must be reobligated. Petrin's testimonyhereinwillnot warrant a definitive determination withregard to which particular procedure Local 788 followed.)The local, thereafter, sent complainant his union member-ship book. Therein, Local 788 was designated a UnitedAssociation Metal Trades branch. Petrin, despite his priorqualification as a building and construction trades journey-man, was designated a metal trades journeyman; January1, 1974, was shownas his initiation date.Shortly thereafter Petrin communicated by letter withRaymond R. Hall, Local 788's business agent;he reportedthat he was currently a Las Vegas, Nevada, resident, andrequested a travel card which would permit him to workwithin Respondent Union's jurisdiction.His request wasgranted. The card, signed by Business Agent Hall in Local788's behalf, bore a January 1, 1974,issue date.Therein,complainantwas,inter alia,designated a plumber-pipefit-ter "initiated" by the designated local on March 9, 1965;further,Hall reported that he had paid "all dues andassessments" through January 1974. Together with histravel card, complainant received a letter marked "Towhom it mayconcern," which had been prepared on Local788's stationery; thereinBusinessAgent Hall verifiedPetnn's union membershipin good standingwith hisJanuary 1974 dues paid.(2)Complainant's employment historyOn January 7, 1974, complainant visited RespondentUnion's Las Vegas hall. There, he presentedBusinessRepresentative Weber with his new union membership anddues book, his travel card,and BusinessAgent Hall's letter.He paid his travel card dues, so the record shows, for 5January weeks, and signed Respondent Union's out-of-work list. (While a witness herein, Weber could not recallseeingPetrin'sunion book on this occasion. Sincecomplainant had just received his Local 788 book, with aJanuary 1974 dues stamp affixed, I conclude that it wasavailable for presentation. Such a presentation wouldnormally have been required. I credit Petrin's testimonythereforeregarding its presentation, despiteWeber'spresently professed failure ofrecollection.)On February 25, so Respondent Union's record shows,complainant was dispatched to IPM Corporation's nearbyMoapa Valley project. He worked there, so I find, for some2 weeks; Respondent Union's work card record, withrespect to Petrin,reflects aMarch 11 termination date.(While testifying herein, complainantand Business Repre-sentativeWeber recalledthe circumstancessurroundingthe former's March 11terminationdifferently. For presentpurposes, however, their divergent recollections need notbe recapitulated or reconciled.)On Friday, March 15, Weber dispatched complainant toReynolds' Mercury, Nevada,test site.There, he reported toGeneral Foreman Payne; the latter, in turn, presented himto Jack Mogannam, Respondent Union's job steward.Complainant presented his dispatch slip, plus a recordshowing his travel card dues paid. However, he did not, soI find, present his union book, wherein his "paid in full"membershipstatuswithLocal 788 could have beenverified. (While a witness, Petrin testified that Mogannamreviewed his union book when he reported for work; the 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob steward testified,however,thatPetrin's union bookwas not presented for review.The book,when proffered forthe present record,contained a March 1974 dues paymentstamp,which Local 788's business agent had initialedMarch 14;with due regard for this circumstance, Iconsider it less than likely that complainant's union book,which would have been mailed from Portsmouth, NewHampshire,would have reached him by March 15, whenhewas dispatched and reported for work. Petrin'stestimony thatMogannam reviewed his book when hereported,therefore,reflects a failure of recollection, in myview.)Subsequently,Respondent Union's job steward, so therecord shows,periodically requested Petrin's union book.(In discharging his steward duties, Mogannam regularlyprepared a monthly report;therein he was required torecordnames and card numbers for all travel cardmembers currently working on Reynolds'Mercury, Ne-vada,project,within the area for which he was responsible,together with notations showing the last month for whichtheir home local dues and travel card dues had been paid.)The record,considered in totality,warrants a determina-tion,which'I make,that complainant did finally present hisbook,pursuant to Mogannam's request,during April 1974;the job steward,so his credible testimony shows, thereuponquestioned Petrin's January 1,1974,initiation date showntherein.According to Mogannam,complainant declaredthat Local 788 had sent him a so-called"wrong" book;Petrin,while a witness,proffered no contradictory testimo-ny. The subject of complainant's presumptively mistakeninitiation date was not,however, pursued further.DuringMay,when Respondent Union's job stewardagain requested Petrin to produce his union book, thelatter could not; the book, he reported, had once morebeen returned to Local 788 for dues record purposes andhad not yet been returned. However, during a subsequentcontact,which Petrin placed sometime during late May orthe first part of the following month,Mogannam was ableto review complainant's union book.With respect thereto,Petrin testified:He saw my bookand he looked at my book and hesays,"It's a metal tradesbook. You can't be workinghere with a metal tradesbook. That's a shipyard book."I said,"I don't recognizethisbecause Ihave worked inmany places withthis bookand I am under the samenational asanybodyelse."And Mr. Bill Weberacceptedmy book in January,acceptedmy travel card;I didn't see anyproblem with my book. Then he askedme if I ever held a building tradesbook,and I said Idid a long timeago, but thenational assigned me to 788and that'swhereI stand right now. He said, "Youshould getthat bookchanged;try to get it changed."That was the last statementfor a while.-With respect to subsequent developments,when Respon-dent Union's job steward conducted his July 1 book check,the record is silent;so far as can now be told, Mogannam'spresumptive belief that Petrin'sunion membership bookand travel card were not quite regular, somehow,was notrecapitulated.b.Restraint and CoercionOn Tuesday, July 30,so complainanttestified,BusinessRepresentativeWeber andRespondentUnion's job stew-ard visited him at Reynolds' Mercury, Nevada, jobsite. Thebusiness representative first queried Petrinwith respect towhether he was currentlymaintaininga private businesswhile working within the trade. (Complainantwas con-fronted witha printed business card designatingthe ClarkCountyWater Conditioning Association, presumably avendor of watersoftenersand purifiers, which listed R. J.Kellogg,owner;J.Kaled,manager;and Ray Petrin,supervisor.)Petrindenied any outsidebusinessoccupation.Hedeclared that before he had decided to seek trade workwithin Respondent Union's jurisdiction,he had consideredjoining a water softener business;that businesscards forthe firm had been printed; but that he (Petrin) had neverreally joined the firm. When, accordingto complainant'stestimony,Weber declaredhis intention to summon him(Petrin)before Respondent Union's executiveboard, theplumber-pipefitterreiterated his contentionthat he was notcurrentlyconnectedwithany businessfirm.With respectto their furtherconversation,however,complainant'stestimonyreads as follows:Then he says, "Letme seeyour book, your unionbook."I said,"My union book is at myhome local. Idon't have it with meat the present. I am paying mydues andI sent my book back to my home local." Andhe says, "It's a metal tradesbook."I says, "If it is_ ametaltrade book, you accepted it." And he says, rightthen he says, "I should pull you off the job now." Thenhe changed thesubject; he turned aroundand he says,"You are off the job by Friday."RespondentUnion'sbusiness representativethen left.Later that day, accordingto Petrin's testimony,Mogan-nam returned.While theywere leaving complainant's workarea,RespondentUnion's jobsteward suggested that heshould request10 days'leave,fly back East,and get hisbook "straightened out" there.Petrin demurred,notingthatWeber had "accepted" his book whenitwas firstpresented. 'Complainantcommentedfurther,so his testi-monyshows,thatNevadahad a so-called right-to-worklaw; that he could not berequired to leave hisjob; and thathe proposedto continuework. Then,so Petrin recalled:Mr.Mogannam said,"If you do,we will walk out."Then hecame back again and-told me again that Ishould take ten daysoff and go back East and get mybookstraightened out.Shortly thereafter, while bothmen were ridinga companybus from their particular work area to Reynolds'parkingcompound, the job steward reiterated his prior commentsthat Petrin should communicatewith Local788's businessagent forthwith;thathe shouldtry to get his unionmembership switched from a metal trades local to abuilding andconstruction trades local as soon as possible;and reiteratedWeber's comment that, failing this,he wouldbe out of work by Friday. UNITED ASSOCIATION OF JOURNEYMEN,PLUMBERS,LOCAL 525455Thereafter, throughout the 10-day period which fol-lowed, so complainant testified,RespondentUnion'ssteward continued to press his previously profferedsuggestions.Specifically, Petrin recalled that:1.During a July 31 jobsite conversation, Mogannamhad asked whether he had "gotten in touch" with Local788's business agent; and that, when he replied negatively,Respondent Union's job steward had said, "If you don'tget it, you should take a ten days' leave" while going Eastto seek a clarification with regard to his union status.2.During a Monday, August 5 jobsite conversation,Mogannam had reported, "Bill Weber is pressuring me.You have to be out. You should have been out last week"and that Respondent's job steward had then declared heshould "maybe" try to get Petrin a 10 days' leave ofabsence.3.During a late Wednesday afternoon, August 7,conversation,while they were riding the company bus,Mogannam had told him he would be required to appearbefore Respondent Union's executive board (for a reasonwhich the steward could not specify) later that evening;that Petrin, when he reached home, had been confrontedwith a family emergency because his father-in-law hadsuffered a heart attack and paralytic stroke; that he had,promptly, telephoned Mogannam to report he could notmeet that night with Respondent Union's executive board;and that Mogannam had promised to request a postpone-ment.Complainant missed work on August 8, the followingday.On Friday morning, August 9, when he returned,Respondent Union's job steward, so he recalled, was toldabout his father-in-law's illness.With respect to furtherdevelopments that day Petrin's testimony reads as follows:[He ] says that he had requested in front of the E-Boardto give me a ten days' leave of absence, but somehowlie didn't get it. So, during the day, around 3:30 to 3:40in the afternoon, that August the 9th, he drove off withthe truck ... and he came back about ten minuteslater and he says, Mr. Weber authorized me a ten days'leave of absence starting on Monday, that Bill Weberwas sendinga letter from the Union an emergencyletter, toReynolds Electric to take me off my job forten days to go home and try to get my book straight... I was in a daze. I didn't know which way to go. Iwas planningon coming back to work Monday and Iwas being forced with a leave of absence, so I said, Isays, "If that's what they want, I will take it, but this isa right-to-work state and I shouldn't take it." And hesays, "Well, we will all walk out." He mentioned thatmany times during that week. That if I went to workwithout a Union card they would all walk out.Later that afternoon, when Mogannam and Petrin while ontheirway home reached Reynolds' parking compound,theymet General Foreman Payne. Respondent Union'sjob steward declared that Petrin would not be reporting forwork the Monday following. "He is on an emergency leaveof absence," Respondent Union's job steward noted, whichBusinessRepresentativeWeber had authorized. Mogan-nam promised Payne that he would receive a notice, withrespect toPetrin's leave,on Monday morning. GeneralForeman Payne declared, however, that complainant wasbeing transferred to a different "tunnel" working area.Petrinpromptly noted his concurrence; with respectthereto, he testified as follows:I thought I could get away from my leave of absencethe way it sounded. And Mr. Accada Payne says, "No,go ahead and send a letter to me and I will send it toArea 12 that Mr. Petrin is on a ten days' leave ofabsence and not to worry about it" and he told Mr.Mogannam to make sure that Bill Weber sent the letterMonday morning to Mr. Accada Payne.Both men then left the jobsite. On Saturday, August 10,Petrinn received a letter signed by Respondent Union'sfinancial secretary, which had been dispatched previously,August 8, by certified mail. He was therein summoned toappear before Respondent Union's executive board onAugust 21, bringing his United Association dues book.Though Respondent Union's letter contained no enclosedstatement of charges, complainant was reminded that,pursuant to the organization's bylaws and working rules,members summoned to appear before its executive boardwho failed to present themselves "shall be tried" despitetheir absence.Petrin, so his testimony shows, promptly telephoned thechairman of Respondent Union's executive board, report-ed that he was beginning a so-called "special" leave ofabsence, and noted that he would therefore be unable toappear on August 21 pursuant to Respondent Union'ssummons. He was told that his appearance would not berequired.On Monday, August 12, complainant telephoned Rey-nolds' labor relations office, recapitulated his situation,and declared that he would not be reporting for work.However, on Wednesday, August 14, he received atelephone call from a Reynolds spokesman who requestedhis return. When Petrin asked whether he would have "anykind of protection" following his return to work, his callersuggested that he communicate with Reynolds' personnelmanager.On Monday, August 19, complainant conferred withPersonnelManager Bennett pursuant to his caller'ssuggestion.He described his situation. Petrin's testimony,with regard to their conversation, reads as follows:Mr.Bennett says, "I understand your position, and Ihope you can understand my position. I cannot helpyou against the Union. All I can tell you, you have theright to go to work, but I cannot offer youanytype ofprotection." . . . I even asked Mr. Bennett if he hadanother job to give me, to go to work and not interferein the Union. Mr. Bennett says, "There is no way I caninterfere with the Union contract." And I says, "I don'twant to go to work and cause a strike." I said, "If I goto work tomorrow or the next day, I says, "They are allgoing to walk off the job because Mr. Mogannam toldme." I says, "I don't want, to cause a strike ... "Personnel Manager Bennett, thereupon, referred complain-ant to his firm's personnel assignment officer. Petrin wasadvised by the latter that his "leave" would be extended for 456DECISIONS OF NATIONAL LABOR RELATIONS BOARD3 to 5 more days, so that he could "straighten out" hisunion status.According to Petrin, however, nothing of significancedirectly concerned with his Local 788 membership or travelcard status transpired thereafter.On September 11,complainant's employment at Reynolds' Mercury, Nevada,test site was formally terminated.While a witness herein,Petrin declared that he had resigned his position; Rey-nolds, he reported, had been "good enough" to hold hisposition open, despite his absence from work for more than3days, and he did not wish to risk discharge. OnSeptember 17, so Respondent Union's work record for himshows, complainant revisited its Las Vegas hall; there, hepaid his "travel card" dues for 10 weeks. His paymentcovered 4 full calendar weeks beginning in August, 5.fullcalendar weeks with September starting dates, and 1 fullOctober week. His travel card financial obligations, withrespect to Respondent Union particularly, were thereforesatisfied through October 12. Concurrently, so complain-ant testified, he signed Respondent Union's out-of-worklist.So far as the record shows, Petrie has never beendispatched for work through Respondent Union's hallsince his September 17 visit. On October 4, 1974, he filedthe charge with which we are presently concerned.b.Weber'sconversation with PetrinRespondent Union's business representative testified,particularly with reference to his July 30 conversation withcomplainant herein, that because Petrin had been designat-ed a supervisor on the Clark County Water ConditioningAssociation's purported business card, he had requestedtheplumber-pipefitter to present himself before theUnion's executive board, where he could "explain" hissituation.Weber, while a witness, characterized his queryand suggestion as calculated to promote compliance with aparticular provision of Respondent Union's local bylawsand working rules. (Article 40 of Respondent Union'sbylaws requires "any member wishing to go intoanybusiness covered by [Respondent Union's] jurisdiction" toappear before that organization's executive board beforedoing so.) During their conversation,Weber, recalled,complainant had been further requested to explain whyJob Steward Mogannam had "never" been presented withhis union membership and dues book. Thereupon, Petrinhad repeated, so Respondent Union's business representa-tive testified, his prior declarations, reporting that his bookhad been mailed back to his home local. With respect totheir further conversation, Weber testified,-in relevant part,as follows:2.Respondent Union's Casea.ContentionsWithin his brief, Respondent Union's counsel suggeststhatBusinessRepresentativeWeber and RespondentUnion's job steward, throughout the period now underconsideration,were concerned about certain deviationsfrom normal union procedure, presumptively chargeable tocomplainant herein, which within their view generatedquestionsregarding his eligibility for dispatch to plumber-pipefitter positions within Respondent Union's trade andgeographical jurisdiction. Also, Respondent Union's coun-selsuggeststhatBusinessRepresentativeWeber wasfurther concerned over Petrin's possible violation ofRespondent Union's bylaws and working rules, since hewas seeminglymaintaining a trade-related "business"connectionwhile "working" within the plumbing andpipefitting trade. Respondent Union contends that Web-er's and Mogannam's conversational contacts with com-plainant herein were confined to certain "legitimate"questions, or representations,within these areas whichconcerned them, bottomed upon both their UnitedAssociation's constitution and Respondent Union's work-ing rules;that their questions and verbal representationsshould, therefore, be considered privileged, pursuant to theStatute's 8(bxl)(A) proviso;, and that no threats or coerciverepresentations, calculated to restrain or coerce complain-ant with respect to statutorily guaranteed rights, wereproffered in connection therewith. Petrin's contrary testi-mony, so counselsuggests,should be considered afabrication, not worthy of belief.I said, "You seem to have a little problem with yourbook." Mr. Petrin at that time toldme, voluntarily toldme, "I have got to go straighten out my book." Whatwas the- problem with his book I don't know other thanhe don't have one with him at the time .... He toldme he would go and straighten out the book, and thebook is evidently in Portsmouth, New Hampshire tomy, recollection . . . [And] he was going to go andstraighten that book out and find out what his stamps- we never saw any stamps ... .Respondent Union's businessrepresentative finally cate-gorically denied requesting Petrin to leave his job, or tellinghim that he would be required to do so, When queriedspecifically,Weber declared voluntarily: that Petrin hadtold him he was "going to fix up" his union book;according to Respondent Union's businessrepresentative,complainant was "going to fly back there" presumably toPortsmouth, New Hampshire, and "fly back here" there-after.Weber's testimony reflects his denial that Petrin-wasthreatened.He was merely requested, so RespondentUnion's business representative claimed, to appear beforethat organization's executive board to explain his putative"moonlight" business connection. While a witness, Weberfurther, specifically disclaimed knowledge with respect tocomplainant's reason for leaving his Reynolds position. Hedoes not, so he contends, know the date on which Petrieleft.According to Weber's proffered recollection, com-plainant has "never" come back to Respondent,.Union'scall to report himself out of work, has never been there tosign the out-of-work list, and has never sought a further jobreferral. UNITED ASSOCIATION OF JOURNEYMEN, PLUMBERS, LOCAL 525457c.Mogannam's conversations with PetrinJob Steward Mogannam, when questioned regarding hisseveral conversational contacts with complainant, recalledfirst that Petrin had not been able to produce Local 788'smembership and dues book, when reporting for work, buthad presented his book, when requested, sometime duringthe followingmonth.During their consequent Aprilconversation, soMogannam recalled, he had questionedPetrin regarding two matters: First, he had questioned theunion book's recorded -January 1, 1974, initiation date;second, he had questioned the fact that Local 788 was,within Petrin's book, designated a metal trades branch,rather than a building and construction trades local, withinthe United Association's jurisdiction. (Respondent Union'sjob steward considered these questions significant, so histestimony shows, because, under section 158 of the UnitedAssociation's constitution, journeymen members of a metaltrades local "cannot work" within the jurisdiction of abuilding and construction trades local, such as RespondentUnion herein. Further, pursuant to section 239(2) of thedesignated constitution, travel cards "shall be issued"solely to building trades journeymen requesting them, who"must have held [United Association] membership" for atleast 1 calendaryear "just prior" to their card's issuance.)Petrin, soMogannam testified, replied that Local 788'sbusiness agent had mailed him the wrong book. Thesteward claimed that he was waiting to see a properbuilding and construction trades membership book, butwas never shown one.-Mogannam further categorically denied proffering anysuggestionthat complainant should take a leave ofabsence.With respect to their successive conversations, thesteward testified comprehensively that:Well, sir, since every month he couldn't present thebook, I said to him, "You shouldhaveit straightenedoat." So he said, he himself suggested the only way tostraighten it out was to go back to his Local and get hisbook straightened out. So, that was the conversationbetween him and I, but it was his own idea, his ownsuggestion.Further,- Respondent Union's job steward categoricallydenied telling Petrin that, should he continue to work, allthe localmenwould walk offtheirjobs.Mogannamreiterated, while a witness, his contention that complainanthad never been told he would have to leave his position.He confirmed, monosyllabically, his counsel's suggestionthat the sole subject of their conversations had been relatedto Petrin's presentation of his union book, for the purposeof demonstrating thathis home local dues were being paid,and that hewas a-member of some building andconstruction trades local rather than a metal trades local.According to Respondent Union's steward, complainantwas merely told, that he should "get his book- squaredaway" so that correct information with regard to his unionmembership, and travel card status could be noted onRespondent Union's monthly report form.The steward was present, concededly, when Reynolds'general foreman told complainant herein, presumablyduring', theirAugust 9 conversation, that he was beingtransferred to another work area within the firm's Mercury,Nevada, test site. According to Mogannam, Petrin wasnotified that he, together with two other workers, would beshifted;the steward's testimony,with respect to thisparticular matter, contains no reference to a leave requestwhich had been made, or would be made, in Petrin'sbehalf.While a witness, Mogannam declared that he hasnever seen complainant on Reynolds'jobsite since theirconversation with Reynolds' general foreman.3.Discussion and conclusionsa.CredibilityWithmatters in this posture, Respondent Union'scounsel contends, as previously noted, that complainant'svarious charges should be considered "mere figments of[his] imagination"but nothing more. ^Further,counselsuggests:... the conclusion is unmistakable that the chargingparty hadsomehow managed to illegally acquire atravel card, and was attempting to use this travel cardto gain certain advantages of union membership towhich he was not entitled. The conclusion is alsounmistakable, that the inquiries of Respondent'srepresentatives[with respect thereto] were legitimateand reasonable . . . It is the opinion of the writer, that[when these inquiries were conducted, and when Petrinwas requested to appear before the executive board ofthe local union] the charging party realized that theRespondent had discovered his fraud;- he became,concerned and invented the threats and coercion inorder to cause these[Board] proceedings.These contentions have been comprehensively and capablybriefed. I have not been persuaded, however, that Weber'sand Mogannam's congruent testimonial recitals,profferedin their support,merit credence.Considered in totality, complainant's testimony herein,despite its occasional elliptical character, deserves cre-dence,within my view,for several reasons. First:BecausePetrin,whosewitness-chairdemeanor impressedmefavorably, has provided a straightforward, logically con-sistent narrative, proffered without guile, which Respon-dent Union's counselcould not shake, particularly withrespect tomaterialmatters.Second:Because I findcounsel'spurportedlyconclusive suggestion,that com-plainant's recital should be considered a mere imaginativeconcoction, calculated to prevent frustration of someputatively improper "travel card" stratagem, considerablyoverblown. Nothing whatsoever, within the present record,would warrant determinations herein that Petrin haddeliberately concealed,misrepresented,or withheld detailsregarding his "reinstatement" with a United AssociationMetal Trades local when he sought work within Respon-dent Union's jurisdiction; that he was, personally, respon-sible for whatever disparate misstatements regarding hisprior "initiation"date the Respondent Union's representa-tivesmay subsequently have discovered within his unionmembership book and travel card; or that his (Petrin's)travel card had either been solicited fraudulently, or 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovidedknowingly,without regard for the UnitedAssociation's relevant constitutional provisions. And, wereI to' conclude,arguendo,that complainant was, neverthe-less,mistakenly"assigned"reinstatement or reinitiationprivileges with a United Association Metal Trades local,despite the fact that he was a qualified building andconstruction tradesman planning to seek work within abuilding and construction local's jurisdiction, such amistake (for which he could hardly be considered responsi-ble) would not logically warrant his testimony's rejection.Further,were I to conclude,arguendo,that Local 788'sbusiness representative had, either mistakenly or improvi-dently, given Petrin a travel card which he was notconstitutionally qualified to receive, his testimony withrespect to matters, material herein could not reasonably beconsidered impugned thereby. Counsel's suggestion, thatcomplainant, concerned because RespondentUnion'srepresentatives had discovered various discrepancies ordepartures from regular union procedure which couldgenerate questions regarding his union membership statusand travel card eligibility, fabricated his Board-charge toprovide a smokescreen, by means of which he could escapeRespondent Union's prospective challenges, derives fromsheer surmise.I have not been persuaded.Third:Because IfindWeber's and Mogannam's penultimate testimony -that Petrin himself decided to request a leave of absence,voluntarily, during which he would presumably call uponhis East Coast home local and "straighten out" his unionmembership status and travel card qualification - simplyincredible.Complainant had sought United Associationreinstatementor reimtiation through the mails; he had,thereafter, solicited his travel card by mail; his monthlyLocal 788 dues were, so the record shows, being remittedthrough themails.With due regard for his prior course ofconduct,no trier of fact could reasonably conclude,consistentlywithWeber's and Mogannam's parallelrecollections, that Petrin would voluntarily undertake acostly,time-consuming,cross-country tripmerely tocorrect some membership book and travel card discrepan-cieswhich could not, legally, provide any valid basis forchallenging his job tenure. I fmd these considerationscumulatively persuasive.Withinmy view, therefore, complainant's contrarytestimony- that Respondent Union's steward was thepersonwho' broached a disputed "leave of absence"suggestion;thatMogannam was the person who coercedthe plumber-pipefittefs acquiescence with respect thereto,by declaring that the latter's fellow test site workers would"walk off" their jobsunlesshe (Petrin) took steps to,regularize his union membership and travel card status;and thatRespondentUnion's steward,finally,was theperson `who took the initiative with respect to communicat-ing complainant's coerced"leave of absence"plans toReynolds' general foreman-merits Board credence.b.Substantive ConclusionsComplainant's testimony with respect to matters materi-alherein,which I have found credible - despite thecountervailingconsiderations which Respondent Union'scounsel presentlyprofferswithin his brief -.warrantsdeterminations,which I make, thatBusinessRepresenta-tiveWeber and Respondent Union's job steward did,indeed, pursue the course of conduct described therein andmade the various statements,representations,and/ordemands with which they have been therein charged.c.ConclusionsWithin their total context, Weber's July 30 declarations- that he should "pull [complainant] off' his Mercury,Nevada, test site job, and that, "you [Petrin] are off thejob" within 3 days, thereafter - clearly constituted astatutorilyproscribed threat to procure complainant'stermination because he could not prove =qualifying unionmembership,pursuant to certainUnitedAssociationconstitutional provisions, purportedly required as condi-tions precedent to qualification for plumber-pipefitter workwithin a building and construction local's jurisdiction. Thebusiness representative's representations,despite his failureto specify the precise method by which Petrin's removalfrom his job would be procured, necessarily implied thatsome union action would be taken,calculated to cause histermination.Such threatening statements,particularlywhen construed with due regard for Nevada's relevantright-to-work statute, could hardly have been consideredcontractually and/or statutorily privileged. I find themrather properly subject to Board interdiction. CompareUnited Association of Journeymen & Apprentices of, thePlumbing& Pipe Fitting Industry, Local Union No. 137(Hames Construction and Equipment Co., Inc.),207 NLRB359 (1973) (McKenna's statement to Burch);Local Union399, International Brotherhoodof Electrical Workers, AFL-CIO (Illinois Bell Telephone Company),200 NLRB 1050,1053-54 (1972) (Fitzgerald's letter to Galka);Laborers'InternationalUnion of North America, Local Union No. 573,AFL-CIO (F. F. Mengel Construction Company),196NLRB 440, 441, 442 (1972) (statements by Irby andMaulding);Young & Greenawalt Co., and United Steelwork-ers of America AFL-CIO,157 NLRB 408, 429, 434 (1966)(file's threat to Lancaster), in this connection.StewardMogannam's further suggestion that Petrin'should take 10days' leave, during which he could visit-his East Coasthome local and "straighten out" his union membership andtravel card status,likewise,within its total context, pos-sessed' a coercive thrust,in my view;the steward's furthercomment that complainant's fellow workers would "walkout" should he continue work without taking such,suggestedaction,made the coercive implications ofMogannam'sprior,suggestion explicit. CompareUnitedMine Workers of America District 30 and Local No. 9606,UnitedMine Workers of America (Blue Diamond CoalCompany), 143 NLRB 795, 796(1963), 'in this connection.Ifind Mogannam's various representations,-comments,and suggestions- because of their coercive thrust -likewise violative of law.The steward's final declaration, that he had, withoutbothering to solicit complainant'sprior concurrence,procured "authorization" from Respondent Union's busi-ness representative, for the latter's projected leave ofabsence, which Weber would, shortly `thereafter, confirmby sending a letter to complainant's - jobsite`superiors,clearly reflected Respondent Union's determination to rideroughshod over Petrin's previously manifested reluctance UNITED ASSOCIATION OF JOURNEYMEN,PLUMBERS,LOCAL 525459to consider relinquishing his position.When complainant,confronted withMogannam's reiterated threat that hisfellow workers would "walk out" should he reject Respon-dentUnion's proffered "leave of absence" suggestion,finallyagreed that he would take such a leave, thesteward'smaneuver, which I find clearly coercive, wascrowned with success. Petrin subsequently permittedRespondent Union's steward to declare, while purportedlyfunctioning as his spokesman, that he would not bereporting for work.With that "report" communicated tocomplainant's general foreman, Mogannam, in my view,compounded and capped his statutorily proscribed courseof conduct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE ONCOMMERCERespondent Union's course of conduct set forth insection III, above, since it occurred in connection withReynolds' business operations described in section I above,has had, and continues to have, a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States; absent correction, such conduct wouldtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.In view of these findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Reynolds Electrical and Engineering Co., Inc., is anemployer within the meaning of Section2(2) of the Act,engaged in commerce and business activities which affectcommerce within the meaning of Section 2(6) and(7) of theAct— as amended.2.United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting'Industryof the UnitedStates and Canada,Local UnionNo. 525, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act,as amended,which admits certain employees ofReynolds to membership.3.When Respondent Union's business representativeand designated job steward declared that complainantshould be removed from,or relinquish, his currentposition;that he should take 10 days' leave therefrom,duringwhich period he could"straightenout"hispurportedly questionable union membership and travelcard status;and that his fellow workers at Reynolds'Mercury, Nevada, test site would"walk out"should he failtoproceed consistentlywith their leave suggestion,Respondent Union restrained and coerced Raymond R.Petrin with respect to his exercise of statutorily guaranteedrights.Further, when Steward Mogannam told complain-ant that a period of leave had,willy-nilly, been"author-ized"for him,procured his resigned acquiescence withrespect thereto,and subsequently told his supervisor thatsuch leave would be taken,his (Mogannam's) course ofconduct likewise constituted restraint and coercion.There-by Respondent Union did engage,and continues to1In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec.engage,in unfair labor practices affecting commerce withinthe meaning of Section8(b)(1)(A) of the Act,as amended.THE REMEDYSince I have found that Respondent Union has commit-ted, and has thus far failed to remedy, certain specificunfair labor practices which affect commerce, I shallrecommend that it be ordered to cease and desisttherefrom and to take certain affirmative action, includingthe posting of appropriate notices, designed to effectuatethe policies of the Act.Specifically, I shall recommend that Respondent Unionbe required to send a letter to complainant, with a copy toReynolds, his former employer, stating that it has noobjection to his reemployment or reinstatement by thatfirm.Consistently therewith, I shall recommend thatRespondent Union permit complainant to sign Respon-dent Union's current out-of-work register, and grant himpreferentialdispatch rights to available positions withReynolds at the latter firm's Mercury, Nevada, test sitelocations, for which he may be qualified. (The recordwarrants a determination that Respondent Union regularlydispatches qualified registrants for plumbing and pipefit-ting jobs within the building and construction industry. Itake official notice that most of these positions typicallyinvolve short-term work, subject to termination whenparticular construction projects are completed. Reynolds'contract atMercury, Nevada, however, presumably in-volves long-term construction work which provides quali-fied plumber-pipefitters with relatively permanent posi-tions.Since Respondent Union's 8(b)(1)(A) unfair laborpractices, found herein, effectively restrained and coercedcomplainant to "accept" the leave of absence from hisReynolds position which Respondent Union's representa-tives required him to take, and subsequently persuadedhim to relinquish that position, preferential dispatch to thesame or some equivalent position, which would permit arestoration of hisstatus quo ante,should be required, in myview, to provide remedial relief.)Ihave considered a possible further recommendationthat complainant should be made whole for pay losseswhich he may have suffered by reason of his compliancewith Respondent Union's demand that he relinquish hisposition, pending a regularization of his union membershipand travel card status. The present record, however, laysno sufficient predicate, in my view, for such "make whole"relief.No backpay recommendation has, therefore, beenmade.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended.ORDER'Respondent Union, United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industryof the United States and Canada, Local Union No. 525,AFL-CIO, its officers, representatives, and agents, shall:102.48 of theRules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes. 460DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a)Threatening members or travel card holders em-ployed within its trade and geographical jurisdiction withloss of employment,because of claims that they have failedto demonstrate compliance with certain union regulationsor union constitutional provisions which could,conceiva-bly, affect their membership status or travel card eligibility.(b) Requiring or coercing members or travel card holdersto request leaves of absence from their positions,purport-edly to resolve questions raised with respect to their unionmembership or travel card status.(c)Restraining or coercing members or travel cardholdersemployedwithin its trade and geographicaljurisdiction,in any like or related manner,with respect totheir exercise of statutorily guaranteed rights.2.Take the following affirmative action,which isnecessary to effectuate the policies of the Act:(a) Send a written notice to Raymond R.Petrin, with acopy dispatched to Reynolds Electrical and EngineeringCo., Inc.,Mercury, Nevada, stating that it has no objectionto his employment with the company designated and willnot question his reemployment or reinstatement.(b) Permit Raymond R. Petrin to sign its current out-of-work register,and grant him preferential dispatch rights toavailable positions with Reynolds Electrical and Engineer-ing Company,Inc., at or near Mercury,Nevada,for whichhe may be qualified.(c)Post at its business office and meeting hall in LasVegas,Nevada, copies of the attached notice marked"Appendix."2Copies of said notice,on forms provided bytheRegional Director for Region 31, after being dulysigned by Respondent Union's duly authorized representa-tive,shall be posted immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondent Union to insure that said notices arenot altered,defaced,or covered by any other material.(d) Notify the Regional Director for Region 31, within 20days from the date of this Order,what steps Respondenthas taken to comply herewith.2 In the event that the Board's Order is enforced by a Judgment of ato a Judgment of the United States Court of Appeals Enforcing an Order ofUnited States Court of Appeals, the words in the notice reading"Posted bythe National Labor Relations Board."Order of the National Labor Relations Board"shall read"Posted Pursuant